J-A04009-15
J-A04010-15
                                2015 PA Super 132

MICHAEL J. YOCABET,                      :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                     Appellee            :
                                         :
                v.                       :
                                         :
UPMC PRESBYTERIAN AND                    :
UNIVERSITY OF PITTSBURGH                 :
PHYSICIANS                               :
                                         :
APPEAL OF: UPMC PRESBYTERIAN             :
SHADYSIDE,                               :
                                         :
                     Appellant           :
                                         :
                                         :
CHRISTINA L. MECANNIC,                   :
                                         :
                     Appellee            :
                                         :
                v.                       :
                                         :
UPMC PRESBYTERIAN AND                    :
UNIVERSITY OF PITTSBURGH                 :
PHYSICIANS                               :
                                         :
APPEAL OF: UPMC PRESBYTERIAN             :
SHADYSIDE,                               :
                                         :
                     Appellant           :   No. 569 WDA 2014


              Appeal from the Order Entered March 11, 2014,
            in the Court of Common Pleas of Allegheny County,
     Civil Division at No(s): G.D. NO. 11-19112, G.D. NO. 11-19113


MICHAEL J. YOCABET,                      :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                     Appellee            :
                                         :
                v.                       :
J-A04009-15
J-A04010-15
                                          :
UPMC PRESBYTERIAN AND                     :
UNIVERSITY OF PITTSBURGH                  :
PHYSICIANS                                :
                                          :
APPEAL OF: UPMC PRESBYTERIAN              :
SHADYSIDE,                                :
                                          :
                         Appellant        :
                                          :
                                          :
CHRISTINA L. MECANNIC,                    :
                                          :
                         Appellee         :
                                          :
                    v.                    :
                                          :
UPMC PRESBYTERIAN AND                     :
UNIVERSITY OF PITTSBURGH                  :
PHYSICIANS                                :
                                          :
APPEAL OF: UPMC PRESBYTERIAN              :
SHADYSIDE,                                :
                                          :
                         Appellant        :   No. 1230 WDA 2014


                   Appeal from the Order Entered June 26, 2014,
                in the Court of Common Pleas of Allegheny County,
         Civil Division at No(s): G.D. NO. 11-19112, G.D. NO. 11-19113

BEFORE: BOWES, OLSON, and STRASSBURGER,∗ JJ.

CONCURRING AND DISSENTING OPINION BY STRASSBURGER, J.:

                                                FILED: June 5, 2015

        For the reasons provided by the Majority, I too would affirm the March

11, 2014 order. I therefore join Part II of the Majority Opinion. However,


∗
    Retired Senior Judge assigned to the Superior Court.



                                      -2-
J-A04009-15
J-A04010-15
unlike the Majority, I also would affirm the June 26, 2014 order.           Thus, I

dissent to Part III of the Majority Opinion.

      As to the June 26, 2014 order, I agree with the trial court’s

assessment of UPMC’s attorney-client-privilege argument.              UPMC did not

claim that Ms. Concordia is a lawyer, and nothing in the record would permit

a finding that her presentation to the Board was a discussion with legal

counsel.     For these reasons, I conclude that the trial court properly

determined    that   the   attorney-client   privilege   does   not    protect   the

information the plaintiffs sought in requests 23 and 24.

      I further note that the trial court refused to address UPMC’s claim that

the information in-question was protected by the peer review privilege,

essentially because UPMC failed to present the court with a developed

argument in support of that claim. Because I agree with the court, I believe

the peer review privilege is not grounds for relief concerning the June 26th

order.

      For these reasons, I would affirm the trial court’s orders.




                                      -3-